DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-9, 13, 14, 16, and 21-31 are pending.
Claims 1-9, 13, 14, 16, and 21-31 are allowed.
Priority
Claims 1-9, 13, 14, 16, and 21-31 are given the benefit for the claim to priority to U.S. Provisional Application No. 62/290,891, filed 03 February 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 February 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The rejection of claims 1-9, 13, 14, 16, and 21-28 under 35 U.S.C. 112(a) as failing to comply with the written description requirement in the Office action mailed 22 November 2021 is withdrawn in view of the remarks received 22 February 2022. The applicants point to support for the limitation of receiving at least 10,000 sequence reads at paragraph 488 of the instant specification. New claims 29-31 have support at paragraph 488 and 310.
Terminal Disclaimer
The terminal disclaimer filed on 22 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,095,831 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The rejection of claims 1-9, 13, 14, 16, 21, and 25-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 12-15, 18, and 23 of U.S. Patent No. 10,095,831 in view of Fan et al. in the Office action mailed 22 November 2021 is withdrawn in view of the terminal disclaimer received 22 February 2022 noted above.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
All claims are patent-eligible under 35U.S.C. 101 at USPTO step 2A prong two because they have limitations requiring an improvement to the technology of sequencing nucleic acid samples of cell-fee DNA for assaying copy number variations in genomic samples of individuals. The improvement is the analysis of two size ranges of cell-free nucleic acid fragments when determining a likelihood ratio of coverages of genomic regions which allows for a reduction in the number of sequence reads that must be measured by a sequencing apparatus to determine the presence of an aneuploidy. Evidence for the improvement is discussed in the specification at paragraph 544 and Figure 12. Figure 12 shows that an embodiment of the claimed subject matter in column D shows improved detection of a trisomy 21 aneuploidy relative to methods that count all fragments or only one size category of fragments using 6 million counts per sample versus the 16 million counts per sample of the CLIA procedure in column E, and approaches the resolution of the CLIA procedure. The declaration of Sung Kyun Kim received 30 October 2017 in parent Application No. 15/382,508 provides evidence that the claimed subject matter allows for good determination of a trisomy 21 aneuploidy using 37% of the reads used in the conventional CLIA protocol, allowing for a sequencer to perform fewer reads per clinical sample and to multiplex multiple samples on a single run, resulting in reduced cost (approximately 28% reduction in cost), improved efficiency (approximately 1.4 fold increase), and improved speed for clinical analysis of copy number variations in a cell-free nucleic acid sample.
In addition, claims 27, 28, and 29 require analysis of data from at least 10,000 sequence reads, claim 30 requires analysis of data from hundreds of thousands of sequence reads, and claim 31 requires analysis of data from millions of sequence reads. Claims 27-31 require a level of complexity that is impractical to be performed in the human mind and therefore at USPTO step 2B prong do not recite a mental process grouping of abstract ideas and are patent-eligible under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631